                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:      '3( 3/
                                                                                     J-{l

 WUILZON ZACARIAS RUIZ RIVERA, also
 known as LUIS, individually and on behalf of others
 similarly situated, and RODOLFO HIDALGO
 ALBINO, also known as GORDO, individually and
 on behalf of others similarly situated,
                                                                    No.18-CV-8817(RA)
                              Plaintiffs,
                                                                           ORDER
                             V.

 POLARIS CLEANERS 99, INC., doing business as
 POLARIS ORGANIC CLEANERS, RICHARD J
 AN, and RUBEN JACOB,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

         In light of the close of discovery, a post-discovery conference is hereby scheduled for April

10, 2020 at 3:45 PM. No later than April 3, 2020, the parties shall submit a joint letter updating

the Court on the status of the case, including but not limited to whether either party intends to file

a dispositive motion and what efforts the parties have made to settle the action.

SO ORDERED.

Dated:      March 3, 2020
            New York, New York

                                                   Ronni
                                                   United
